Citation Nr: 0114357	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
October 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied the veteran's claim for increased rating for bilateral 
pes planus.


FINDING OF FACT

The veteran's bilateral flatfoot disability is manifested by 
no more than mild pes planus and pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service connected for bilateral pes planus by 
September 1972 rating decision, and a zero percent rating was 
assigned, effective February 25, 1972.

By November 1992 rating decision, he was granted a 10 percent 
evaluation for bilateral pes planus, effective May 15, 1992.  

Of record are photocopies of a Yuma private podiatrist's 
records provided by the veteran's wife.  The podiatrist 
indicated in December 1999 that the veteran's flat feet were 
painful, and he prescribed Rhoador or polypropelene 
orthotics.  The veteran's wife reported that "[h]e diagnosed 
[the veteran's] flat feet caused bunions, heel spurs - 
Morton's neuroma, hammertoes and had caused his leg pains and 
back problems. . . ."

On June 2000 VA medical examination, the veteran reported 
burning pain involving the dorsal aspects of both feet, ankle 
swelling, and back and hip pain among other complaints.  He 
also stated that could not tolerate arch supports.  On 
objective examination, the examiner noted hallux valgus with 
bunion deformity of the right foot and mild tenderness to 
palpation of the right first metatarsophalangeal joint line.  
The examiner also noted tenderness in the plantar calcaneal 
region and flexion contracture of the lesser toes, 
particularly on the right foot.  The diagnoses were as 
follows:  hallux valgus with bunion deformity of the right 
foot with no significant evidence of degenerative joint 
disease; plantar calcaneal heel spur syndrome, particularly 
involving the left foot; mild pes planus with the 
longitudinal arch preserved; hammertoe contracture; and, 
stress reaction in the metatarsals of the right foot.  The 
examiner stated that the veteran's examination was 
unimpressive regarding the suggested diagnosis of Morton's 
neuroma, apparently provided by the private podiatrist in 
Yuma.

Also of record are records from W. Neller, D.P.M., dated from 
October and November 2000, revealing bilateral ankle swelling 
and pain over the last few years.  It was indicated therein 
that the veteran had sustained an ankle fracture in a car 
accident in 1966.  

Disability evaluation are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

In reaching its decision herein the Board has considered the 
recently-enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), modifying 
the adjudication of all pending claims.  In this case, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has had a recent, 
thorough VA medical examination, the VA examiner reviewed the 
clinical documentation provided in support of the veteran's 
claim, and there do not appear to be any relevant records 
available that have not yet been obtained.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO under VCAA would only serve to further delay 
resolution of the veteran's claim. 

The veteran is currently rated 10 percent disabled under 
Diagnostic Code 5276.  Code 5276, pertaining to acquired flat 
foot, provides a 50 percent rating for a bilateral disorder 
and a 30 percent rating for a unilateral disorder, if the 
disorder is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A 30 percent rating (20 percent if unilateral) applies if the 
disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 10 percent rating applies if 
the disorder is moderate, with the weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  The disorder is noncompensable if mild, with 
symptoms relieved by built-up shoe or arch support.  38 
C.F.R. § 4.71a (2000).

The June 2000 VA medical examination revealed that the 
veteran's pes planus was mild in nature and that the 
longitudinal arch was preserved.  Under Code 5276, a 
noncompensable evaluation may be warranted with such 
symptomatology; however, the higher evaluation of 10 percent, 
representative of a moderate disability, is warranted as the 
veteran's symptoms are not relieved by arch support.

The Board has considered the veteran's complaints of 
continued painful feet.  Yet, it is noted that the veteran is 
otherwise in receipt of the maximum rating available based on 
the pertinent criteria in the rating code regarding his 
particular foot symptomatology.  Accordingly, no higher 
rating is deemed to be warranted at this time.

The Board is also aware that the private podiatrist in Yuma 
reportedly stated that the veteran's pes planus caused his 
bunions and heel spurs.  However, that assessment was not 
verified by the VA examiner following the June 2000 medical 
examination.  That VA medical examination was thorough and 
comprehensive, and the diagnosis was fully supported by the 
veteran's symptoms, the relevant clinical findings observed, 
and the examiner's review of the private podiatrist's 
records, notwithstanding the lay explanation of them provided 
by the veteran's wife.  The Board accords far more weight to 
the VA examiner's diagnosis and full review of the medical 
record as it clearly amounts to more objective, probative and 
persuasive evidence in this case.  Moreover, the clinical 
evidence from Dr. Neller avails the veteran very little in 
this case as it pertains to an unrelated, nonservice-
connected matter involving his ankles.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of bilateral pes planus not 
contemplated in the currently assigned 10 percent rating as 
permitted under the Schedule.

	
ORDER

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

